          Case 2:19-cv-00739-GMN-NJK Document 77 Filed 07/26/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   XIAOYE BAI,
                                                           Case No. 2:19-cv-00739-GMN-NJK
 8          Plaintiff(s),
                                                                          Order
 9   v.
                                                                     [Docket No. 74]
10   REUBART, et al.,
11          Defendant(s).
12         Pending before the Court is Plaintiff’s motion to extend the discovery cutoff and
13 subsequent deadlines. Docket No. 74.1 Defendants filed a notice of non-opposition. Docket No.
14 76. The parties attest that more time is needed for discovery in light of cooperative efforts to
15 resolve disputes. See id. at 2. For good cause shown, the motion to extend is GRANTED.
16         Deadlines are hereby RESET as follows:
17         •   Amend pleadings/ add parties: Closed
18         •   Discovery cutoff: August 11, 2021
19         •   Discovery motions: August 25, 2021
20         •   Dispositive motions: September 12, 2021
21         •   Joint proposed pretrial order:    October 14, 2021, or 30 days after resolution of
22             dispositive motions
23         IT IS SO ORDERED.
24         Dated: July 26, 2021
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
           1
             As Plaintiff is proceeding without an attorney, the Court construes his filings liberally.
28 E.g., Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013).

                                                    1
